 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WELLS FARGO EQUIPMENT                             No. 2:20-cv-00143-TLN-DB
      FINANCE, INC.,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      VIRK SYSTEMS, INC., et al.
15
                         Defendant.
16

17
            This matter is before the Court on Plaintiff Wells Fargo Equipment Finance, Inc.’s
18
     (“Plaintiff”) Motion to Correct Clerical Errors in Judgment Pursuant to Federal Rule of Civil
19
     Procedure (“Rule”) 60(a). (ECF No. 17.) Defendants Virk Systems, Inc. and Lakhwinder Singh
20
     Virk (“Virk”) (collectively, “Defendants”) have not filed an opposition.
21
            Under Rule 60(a), a district court “may correct a clerical mistake or a mistake arising from
22
     oversight or omission whenever one is found in a judgment, order, or other part of the
23
     record . . . on motion or on its own, with or without notice.” Fed. R. Civ. P. 60(a).
24
            Here, Plaintiff notes the Court’s March 18, 2021 Order Granting Plaintiff’s Motion for
25
     Default Judgment (ECF No. 15) and its Default Judgment (ECF No. 16) contain clerical errors
26
     with the incorrect first name of Virk and incorrect VIN numbers. Virk’s correct first name is
27
     “Lakhwinder,” not “Lakhwimder.” (ECF No. 17 at 2.) Exhibit 3 also contains a redline with the
28

                                                       1
 1   corrected VIN numbers. (Id. at 11–15.) As these are clerical mistakes in the record, they are
 2   appropriate for correction under Rule 60(a).
 3          Accordingly, Plaintiff’s Motion to Correct Clerical Errors in Judgment is hereby
 4   GRANTED. (ECF No. 17.) The Clerk of the Court is directed to issue an amended Order
 5   Granting Plaintiff’s Motion for Default Judgment (ECF No. 15) and an amended Default
 6   Judgment (ECF No. 16) reflecting the changes requested in Plaintiff’s Motion.
 7          IT IS SO ORDERED.
 8   DATED: May 3, 2021
 9

10
                                                    Troy L. Nunley
11                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
